Title: To Thomas Jefferson from William C. C. Claiborne, 22 July 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New-Orleans July 22d. 1805
                  
                  I have the honor to enclose you a Copy of the Answer of the Marquis of Casa Calvo to my Letter of the 11th. Instant, and to Subscribe myself—
                  With great respect, Yo: faithful friend
                  
                     William C. C. Claiborne.
                  
               